DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 5, lines 2-3 of the claim recites, “a setting unit that determines a setting location of a PDCP entity”. The claimed subject matter of a “setting unit” that see Fig. 3 i.e., PDCP Entity Determining Unit 120 & Fig. 4 i.e., PDCP Entity Determining Unit 121 & Applicants disclosure in Para [0031] i.e., “The PDCP entity determining unit 120 determines the setting location of the PDCP entity, which is the entity of the packet data convergence protocol”) and not by the claimed “setting unit” in independent claim 5. Rather, the claimed “setting unit” according to the applicant’s disclosure is for setting the PDCP entity (see Applicants disclosure in Para [0044] i.e., “The PDCP entity setting unit 140 performs various settings relating to the PDCP entity. Particularly, when it is determined to set the PDCP entity for the split bearer in the eNB 100A, the PDCP entity setting unit 140 sets the PDCP entity”). Therefore the applicant’s disclosure does not describe the subject matter of “a setting unit that determines a setting location of a PDCP entity” as claimed in independent claim 5. The dependent claims 7-10 are further rejected under 35 U.S.C. 112(a), first paragraph based on their dependence to independent claim 5. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 5 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fan et al. US (2018/0332657).

Regarding Claim 5, Fan discloses a radio base station (see Fig. 17 i.e., Old MeNB 508), comprising: a setting unit (see Fig. 10 i.e., Processor 1005 & Para’s [0192-0193]) that determines a setting location of a PDCP entity (see Fig. 17 & Para’s [0077] i.e., role switch is based on a determination that the a secondary network node, e.g. a SeNB, is better than a master network node, e.g. a MeNB, [0079], [0278] i.e., A signaling procedure for enabling fast role-switch will now be described with reference to Fig. 17. Consider the case when the MeNB, e.g. the first network node 508, actively requires one SeNB, e.g. the third network node 512, to switch roles in the cluster. For example, this may be due to that the average radio link quality between the UE, e.g. the wireless device 506, and the respective SeNB, e.g. the second and/or third network node 5120, 512, is better than the serving MeNB, e.g. the first network node 508 (i.e., “determination” for the new MeNB 512) & [0280-0284] i.e., the SeNB (new MeNB) (i.e., “setting location”) then set ups the PDCP entity  for the split data bearer).  

that is a packet data convergence protocol layer entity used for a split bearer, (see Fig. 2 i.e., split bearer & Para’s [0008] i.e., PDCP layer, [0091] i.e., Packet Data Convergence Protocol (PDCP) entity, [0269], & Para [0283-0284] i.e., PDCP entity for the split data bearer & [0289]) 

see Fig. 10 i.e., Transmitting Module 1002 & Para [0186]) that notifies (see Fig. 17 i.e., Step S61) another radio base station (see Fig. 17 i.e., New MeNB 512) of the setting location of the PDCP entity, (see Fig. 17 i.e., Step S61 & Para’s [0281] i.e., firstly, the old MeNB, e.g. the first network node 508, asks the SeNB, e.g. the third network node 512, to get prepared to be the new MeNB) (i.e., “setting location”). This may be done by the first network node 508 transmitting the first signal S61 (i.e., “notifying”) to the third network node 512 (i.e., “another radio base station”), [0283-0284] i.e., the SeNB (new MeNB) (i.e., “setting location”) then set ups the PDCP entity for the split data bearer, & [0289]).   

Regarding Claim 7, Fan discloses the radio base station as claimed in claim 5, wherein when it is determined that the PDCP entity is to be set in the other radio base station (see Fig. 17 & Para’s [0278-0284] i.e., role switch), the notifying unit notifies the other radio base station of a security key to be used in the other radio base station, (see Para [0282] i.e., the first network node 508, needs to deliver a key S-KeNB to SeNB so that the SeNB is able to derive the key used for RRC and user plane).  

Regarding Claim 8, Fan discloses the radio base station as claimed in claim 5, wherein the setting unit determines to modify the setting location of the PDCP entity from the radio base station to the other radio base station (see Para’s [0076-0077] i.e., The change (i.e., “modify”) of master node from one node to another is sometimes in this disclosure referred to as a role-switch, [0079], & [0278-0284] i.e., the SeNB (new MeNB) (i.e., “setting location”) then set ups the PDCP entity  for the split data bearer) and the notifying unit notifies the other radio base station of a modification instruction (see Fig. 17 i.e., Step S61) that instructs to modify the setting location of the PDCP entity to the other radio base station, (see Fig. 17 i.e., Step S61 & Para’s [0281] i.e., firstly, the old MeNB, e.g. the first network node 508, asks the SeNB, e.g. the third network node 512, to get prepared to be the new MeNB) (i.e., “setting location”). This may be done by the first network node 508 transmitting the first signal S61 (i.e., “notifying”) to the third network node 512 (i.e., “another radio base station”), [0283-0284] i.e., the SeNB (new MeNB) (i.e., “setting location”) then set ups the PDCP entity for the split data bearer, & [0289]).   

Regarding Claim 9, Fan discloses the radio base station as claimed in claim 5, further comprising: a transmitting unit (see Fig. 10 i.e., Transmitting Module 1002 & Para [0186]) that transmits to a user device a PDCP parameter used for the split bearer based on the setting location, (see Para’s [0188], [0236-0238] i.e., signal S62 transmitted to the wireless device 506, [0283] i.e., Thirdly, the SeNB, e.g. the third network node 512 (new MeNB), then prepares a signaling radio bearer (SRB) between itself and the UE, e.g. the wireless device 506. That is, the third network node 512 sets up PDCP entity for RRC message & [0284] i.e., the SeNB (new MeNB) (i.e., “setting location”) then set ups the PDCP entity for the split data bearer & [0285] i.e., the UE derives the S-KeNB from the message received by the old MeNB, e.g. the first network node 508 and then the key for RRC and user plane & [0291]).   

see Fig. 2 i.e., split bearer & Para’s [0008] i.e., PDCP layer, [0091] i.e., Packet Data Convergence Protocol (PDCP) entity, [0269], & Para [0283-0284] i.e., PDCP entity for the split data bearer & [0289]) and notifying another radio base station of the setting location of the PDCP entity, (see Fig. 17 i.e., Step S61 & Para’s [0281] i.e., firstly, the old MeNB, e.g. the first network node 508, asks the SeNB, e.g. the third network node 512, to get prepared to be the new MeNB) (i.e., “setting location”). This may be done by the first network node 508 transmitting the first signal S61 (i.e., “notifying”) to the third network node 512 (i.e., “another radio base station”), [0283-0284] i.e., the SeNB (new MeNB) (i.e., “setting location”) then set ups the PDCP entity for the split data bearer, & [0289]).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN BAIG/Primary Examiner, Art Unit 2461